Citation Nr: 9908517	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-32 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for a stomach disorder.  

2.  Entitlement to service connection for a lower back 
disorder, to include as secondary to the service-connected 
residual scar from a shell fragment wound to the right thigh. 

3.  Entitlement to service connection for a bilateral hip 
disorder, to include as secondary to the service-connected 
residual scar from a shell fragment wound to the right thigh.

4.  Entitlement to service connection for a right knee 
disorder, to include as secondary to the service-connected 
residual scar from a shell fragment wound to the right thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The Board notes that the veteran requested a local hearing in 
his October 1997 appeal.  However, the veteran later 
cancelled that hearing.  The veteran did request and testify 
in a personal hearing in September 1998.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  Service connection for a stomach disorder was previously 
denied by the RO and confirmed by the Board in decisions 
issued in June 1947 and October 1970.  

3.  Evidence regarding the claimed stomach disorder submitted 
or secured since the October 1970 Board decision is new and 
material and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  The veteran's claim for service connection for a stomach 
disorder is well-grounded.  

5.  There is no competent medical evidence of a nexus between 
the veteran's current lower back disorder and his period of 
active military service or his service-connected residual 
scar of a shell fragment wound to the right thigh.  

6.  There is no competent medical evidence of a nexus between 
the veteran's current bilateral hips disorder and his period 
of active military service or his service-connected residual 
scar of a shell fragment wound to the right thigh. 

7.  There is no competent medical evidence of a nexus between 
the veteran's current right knee disorder and his period of 
active military service or his service-connected residual 
scar of a shell fragment wound to the right thigh. 


CONCLUSIONS OF LAW

1.  The October 1970 Board decision, which subsumes the 
previous denials of service connection for a stomach 
disorder, is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (1998).

2.  New and material evidence has been submitted or secured 
since the October 1970 Board decision to reopen the veteran's 
claim of entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for a stomach disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).   

4.  The veteran's claim of entitlement to service connection 
for a lower back disorder, to include as secondary to the 
service-connected residual scar from a shell fragment wound 
to the right thigh, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

5.  The veteran's claim of entitlement to service connection 
for a bilateral hips disorder, to include as secondary to the 
service-connected residual scar from a shell fragment wound 
to the right thigh, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

6.  The veteran's claim of entitlement to service connection 
for a right knee disorder, to include as secondary to the 
service-connected residual scar from a shell fragment wound 
to the right thigh, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim for Stomach 
Disorder

The RO originally denied service connection for a stomach 
disorder in a December 1946 rating decision.  Continued 
denials were confirmed by Board decisions issued in June 1947 
and again in October 1970.  Therefore, the October 1970 Board 
decision, which subsumes the previous denials by the RO and 
Board, is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104.   

In Winters v. West, No. 97-2180 (Feb. 17, 1999), United 
States Court of Appeals for Veterans Claims (Court) stated, 
"Today, in Elkins v. West, __Vet.App.__, No. 97-1534 (Feb. 
17, 1999), the en banc Court essentially holds that the 
recent decision of the Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), requires the replacement of the 
two-step Manio test with a three-step test. Under the new 
Elkins test, the Secretary must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a)(1998) in order to have a finally denied 
claim reopened under 38 U.S.C. § 5108. Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, see Robinette v. Brown, 8 
Vet.App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S. C. § 5107(a). Third, if the claim is well 
grounded, the Secretary may then proceed to evaluate the 
merits of the claim but only after ensuring that his duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled." 

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363. 

In the October 1970 decision, the Board found that in-service 
symptoms suggestive of an ulcer were not supported by 
objective evidence, and that post-service evidence continued 
to be negative for evidence of organic pathology.  It held 
that no new and material evidence had been introduced to 
reopen the claim.  

The relevant evidence of record at the time of the October 
1970 Board decision consists of the following: 1) the 
veteran's service medical records; 2) a February 1947 
statement from W.D. Laughrun, M.D.; 3) an X-ray report dated 
in March 1967 from B.A. Rhinehart, M.D.; 4) the report of the 
March 1947 VA examination; 5) statements from C.N. and J.M.C. 
received in October 1965; 6) a March 1965 statement from X. 
Skufis, M.D.; 7) a statement from the veteran dated in March 
1969; 8) statements from the veteran's wife, H.C., and C.M., 
received in March 1969; 9) a December 1968 statement from 
Richard C. Burns, D.O.; 10) a December 1969 statement from 
Herbert A. Tait, D.O.; and 11) a statement from the veteran 
dated in March 1970. 

The evidence of record since the October 1970 Board decision, 
relevant to the claim for a stomach disorder, includes: 1) 
statements dated in December 1969 and November 1970 from 
Herbert A. Tait, D.O.; 2) a statement from the veteran dated 
in October 1996; 3) VA outpatient records dated from June 
1994 to December 1996; 4) a VA outpatient record and VA 
physician opinion dated in February 1998; and 5) the 
veteran's testimony from the September 1998 personal hearing.  

The Board finds that the VA outpatient records and the 
February 1998 VA physician opinion constitute new and 
material evidence.  This evidence shows current gastric 
pathology and suggests the existence of possible previous 
duodenal ulcer.  Thus, the evidence significant to the 
veteran's claim and warrants consideration with all the 
evidence of record.  38 C.F.R. § 3.156(a).  Accordingly, as 
new and material evidence has been submitted, the veteran's 
claim of entitlement to service connection for a stomach 
disorder is reopened.  38 U.S.C.A. § 5108.

The second step of the Elkins test requires a determination 
regarding whether the new and material evidence makes the 
claim, as reopened, a well-grounded claim pursuant to 38 
U.S.C.A. § 5107(a).  In order for a claim to be well-grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498 (1995).  In this regard, service medical records reflect 
treatment 

In the present case, service medical records reflect treatment 
for stomach complaints.  Post service, he voiced similar 
complaints.  In a February 1998 statement, a VA physician 
indicated that he reviewed the service medical records, and 
that recent findings were compatible with an old healed 
duodenal ulcer.  Applying the holding in Caluza, the evidence 
is such as to make the claim well-grounded. 

Service Connection for Low Back, Hips Right Knee

Factual Background

The veteran's service medical records showed that he 
sustained a shell fragment wound to the right thigh in 
service.  The laceration was slight.  There was no evidence 
of involvement of the bony structures.  Service medical 
records were negative for complaint, diagnosis, or treatment 
of any disorder of the lower back, hips, or right knee.  The 
October 1945 separation examination revealed a linear, non-
symptomatic scar on the right thigh.  No musculoskeletal 
defects were reported. 

In a January 1947 rating decision, the RO awarded service 
connection for a scar from a shrapnel wound to the right 
thigh.  A noncompensable (0 percent) rating was assigned.  In 
May 1995, the RO granted a 10 percent disability rating based 
on objective evidence of pain or tenderness.

The RO received a statement from W.G. Laughrun, M.D., dated 
in February 1947.  He had been treating the veteran for the 
previous two months for "painful right thigh which he 
received a sharpnel (sic) in while overseas."  He gave a 
history of "pain on walking in his right leg."  On 
examination, Dr. Laughrun found "an old scar on the inter-
posterior surface of the right thigh that gives him pain on 
malputation (sic)."  Dr. Laughrun offered the opinion that 
the veteran sustained an injury to sciatic nerve from 
sharpnel (sic).      

The veteran underwent a VA examination in March 1947.  He 
reported incurring a shrapnel wound to the right leg in 
service.  He had received medical treatment for the problem 
since discharge.  The veteran stated that although he worked 
on a farm, he had been unable to work full time or do heavy 
labor.  Subjective complaints included right leg pain.  
Examination revealed a 51/2-inch scar on the right thigh that 
was pliable and nonadherent.  There was no limitation of 
motion.  No findings with respect to the back, hips, or right 
knee were reported.  The diagnosis was asymptomatic right 
thigh scar.

In October 1965, the RO received a statement from J.M.C., in 
which he indicated that the veteran was not sick before 
entering service. 

A December 1968 statement from Richard C. Burns, M.D., 
indicated that the veteran had been under his care for the 
previous few months for arthritis in the right knee joint.  
The veteran was wounded in the right thigh in service. 

In a February 1969 statement, the veteran's wife related that 
the veteran complained of discomfort in the right leg for 24 
years.

Herbert A. Tait, D.O., related in a December 1969 statement 
that the veteran reported receiving a shrapnel wound on the 
inner surface of the upper right leg in service.  His present 
complaints included severe pain in the lower back, right 
knee, and right leg.  His knee tended to swell at times and 
was very painful.  The veteran apparently favored the right 
leg and knee, which in turn affected his lower back.  The 
veteran reported aggravation of symptoms by walking, 
standing, stooping, lifting, or any heavy type of work. 

In February 1971, the veteran underwent a VA examination for 
evaluation of the right thigh scar.  He related that "a 
leader" (sic) in the right thigh caused swelling in the 
right knee, which once had to be tapped.  On examination, 
there was normal range of motion of the hip and knee joints 
and normal squatting.  There was no loss of underlying tissue 
and no muscle atrophy. 

The veteran submitted another statement from Dr. Tait.  The 
November 1979 statement essentially duplicated the previous 
statement, except that Dr. Tait indicated he had recently 
treated the veteran.  He added that X-rays showed mild 
degenerative disease in the right knee. 

In September 1996, the veteran filed a claim for service 
connection for the low back, hips, and right knee.  He 
related that he had continuous problems with his right knee 
since he was wounded in service.  In addition, he felt that 
he had arthritis in the low back and hips due to sleeping in 
foxholes, inclement weather, and generally spending 10 months 
in combat.  

In connection with his claim, the veteran underwent a VA 
orthopedic examination in October 1996.  He related having 
pain in the right knee when walking, as well as pain in the 
left hip and low back with physical activity.  Recent 
radiographic studies showed normal hips, severe degenerative 
joint disease at L5-S1, and degenerative joint disease of the 
right knee.  Examination of the knees was negative for 
swelling, deformity, or other impairment.  Examination of the 
spine was also negative.  There was bilateral limitation of 
knee flexion with pain, as well as bilateral limitation of 
hip motion, with pain in the left hip only.  There was 
limitation of motion of the lumbar spine with pain on all 
maneuvers.  The veteran also had lumbosacral pain with leg 
raising.  X-rays of the knees taken for the examination 
showed bilateral osteoarthritis.  The diagnosis was 
degenerative joint disease of the knees, chronic pain in the 
left hip, and severe degenerative joint disease of the 
lumbosacral spine with sciatica.      

In an October 1996 statement, the veteran indicated that he 
had received medical treatment for the claimed orthopedic 
disorder from private and VA doctors intermittently since 
1947.   

VA outpatient medical records dated from June 1994 to 
December 1996 showed complaints of and treatment for pain in 
the low back, bilateral hips, and bilateral knees. 

The veteran was afforded a VA orthopedic examination in March 
1998.  He complained of lower back pain, bilateral hip pain, 
and bilateral knee pain.  He thought the joint pain was 
related to the shell fragment wound and the retained 
fragment.  The veteran did indicate that X-rays taken after 
service did not show any retained fragment in the right 
thigh, though he denied ever having surgery to remove the 
fragment in service or after service.  In addition, he stated 
that he recently suffered a fractured right hip, which healed 
uneventfully.  Examination of the lumbar spine was 
significant for limitation of motion in all directions and 
tenderness in the lower back that radiated to the left 
buttock.  There was limitation of motion of the bilateral 
hips and pain on external rotation.  Examination of the knees 
revealed bilateral limitation of flexion, joint line 
tenderness, and patellofemoral crepitation.  The diagnosis 
was chronic low back pain secondary to degenerative discs, 
bilateral hip arthritis, status post right hip fracture, and 
bilateral knee osteoarthritis.  The examiner indicated that 
X-rays were ordered to confirm the diagnoses.  He added his 
opinion that, because the veteran did not incur any 
neurovascular damage from the shell fragment wound, he was 
not at any significant risk of developing arthritis of the 
lower back, hip, or knee.  He concluded that the arthritis in 
these joints represented the natural progression of the 
disease in the veteran.  Subsequent X-rays in fact confirmed 
the diagnoses.      

The veteran testified at a personal hearing in September 
1998.  Regarding his orthopedic disorders, the veteran 
testified that, while treating the veteran, Dr. Tait 
indicated that the osteoarthritis of the low back, hips, and 
knees was due to the shell fragment wound, though he did not 
explain this statement.  Dr. Tait passed away and his medical 
records were not available.  The veteran was not sure whether 
any VA physicians had expressed a similar opinion.  He 
recently fell and fractured his hip.  Before the fall, the 
veteran walked with a limp.  Dr. Tait did not indicate 
whether the shell fragment was still in the right thigh.  The 
fragment was supposedly still in the thigh when he was 
discharged from service.  The veteran started to limp not 
long after separation from service.    

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310(a).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448. 

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); King v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  

With respect to the orthopedic claims, the Board finds that 
each claim is not well-grounded.  Medical evidence shows 
current diagnoses of degenerative joint disease in the 
lumbosacral spine, hips, and right knee.  The veteran 
essentially claims that each disorder began in active 
military service.  In the alternative, he claims that each 
disorder is the result of the service-connected right thigh 
scar from a shell fragment wound.  Generally, such assertions 
must be accepted as true as this stage of evaluating a claim 
unless they are inherently incredible.  Robinette, 8 Vet. 
App. at 77-78; King, 5 Vet. App. at 21.  See Samuels v. West, 
11 Vet. App. 433 (1998) (in claim for post-traumatic stress 
disorder, inherently incredible statements as to combat 
experiences need not be accepted as true for purposes of 
determining whether a claim is well grounded).   

However, there is no competent medical evidence of a nexus 
between any of the claimed disorders and the veteran's period 
of military service.  The statements from Dr. Tait are 
insufficient to provide a nexus between the claimed right 
knee and low back disorders and service or the service-
connected right thigh scar.  The statement that the veteran 
apparently favored the right leg, which affected the low 
back, does not appear to be any more than a recitation of the 
symptomatology as reported by the veteran.  Medical history 
recorded by an examiner without additional enhancement or 
analysis is not competent medical evidence.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).

The veteran testified that Dr. Tait told him that the 
arthritis in the back, hips, and knees was due to the shell 
fragment wound.  Again, the veteran's lay testimony as to 
what Dr. Tait purportedly said is not sufficient to well 
ground his claim.  Robinette, 8 Vet. App. at 77.

Finally, the veteran has expressed his personal belief that 
the claimed disorders are related to service or to the 
service-connected right thigh scar.  However, the veteran's 
personal, lay opinion as to the etiology of the disorders of 
the back, hips, and spine is not competent medical evidence 
that is required by law to render his claim plausible.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for disorders of the stomach, lower back, 
bilateral hips, and right knee.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; see Grivois v. 
Brown, 5 Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for these disorders, he must submit medical 
evidence showing that the current disorders are related to 
service or are related to the service-connected right thigh 
scar.  Robinette, 8 Vet. App. at 77-78.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a stomach disorder is reopened, 
and is a well-grounded claim.  

Entitlement to service connection for a lower back disorder 
is denied.  

Entitlement to service connection for a bilateral hip 
disorder is denied.  

Entitlement to service connection for a right knee disorder 
is denied.  


REMAND

Having made the determination that new and material evidence 
was submitted to reopen the claim for service connection for 
a stomach disorder, and having found that the claim is a 
well-grounded claim, the VA now has a duty to the veteran to 
assist him in the development of this claim.  Pursuant to 
Elkins, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  

In this regard, the RO must allow the veteran to submit 
additional evidence, and must undertake the procedures 
normally associated with well-grounded claims.

Under the circumstances, the case is remanded for the 
following:

The RO is to contact the veteran and 
provide him with the opportunity to 
submit additional evidence, attend a 
hearing (if he so desires), obtain any 
pertinent VA outpatient treatment 
records, and, if necessary, afford him a 
VA medical examination. 


Following completion of the development, the RO is to review 
the claim.  If the claim remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  They should be afforded the appropriate period 
of time within which to respond thereto, at their option, as 
provided by governing regulation.  Then, if otherwise in 
order, the case should be returned to the Board after 
compliance with all requisite appellate procedures. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


- 14 -


